DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 03/04/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  1a. Status of the claims:   

        Claims 1, 4, 6-8, 10, 13, 15-17, and 19-20 are amended. 
        Claims 1-20 are pending.

1b. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2022 has been entered.   

Response to Argument
2. Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.

A,  Applicant argues explicitly that:    

       “Peri does teach the steps "detect a first change in status of a service instance for an online store from a first status to a second status..." and "responsive to detecting the first change in status of the service instance, identify the additional functionality." The Applicant continues to argue by  pointed out  that   “As understood from the above, and Fig. 2 of Peri (reproduced below), the change in software involves a new version of the same software being available to be installed on the service node 206. The deployment orchestrator 212 may notify the configuration manager module 214 that a resource model 216 for the service node 206 is to be updated with the new version of software for installation on the service node 206. The service node 206 may, in turn, query the configuration manager module 214 to determine if any state updates have become available since the service node 206 was last updated.” The Applicant continues to argue that  Peri teaching of “determining (detecting) that a web current software state has changed, reconfiguration being identified using a software identifier representing the updated configuration" from para [0042] , does not teach "identifying the additional functionality" (responsive to detecting the first change in status etc.) "  as recited in claims 1, 10, and 19 (Remarks, page 8-10).

In response to A, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Peri discloses the claim limitations.  Peri teaches in paragraphs [0041]-[0042]) that by comparing the identification of a software state, resource model 216 determines that  a web current software state has to be changed; by determining that a current software state has changed, a first state change of a software is being detected, the state is moved from the first state to a second state, a disclosure that is in light of the specification paragraph  [0097]. Regarding the additional functionality, Peri also teaches in paragraph [0042] that the reconfiguration installed in service node 206 corresponds to new software deployment that reflects an update of an existing functionality. An interpretation that is in light of the application definition of additional functionality in paragraph [0130]. In fact additional is only cited once (see [0130] below): 

   “ [130] All values and sub-ranges within disclosed ranges are also disclosed. 
Also, although the systems, devices and processes disclosed and shown herein may comprise a specific number of elements/components, the systems, devices and assemblies could be modified to include additional or fewer of suchP-10110-US-PAT 48elements/components. For example, although any of the elements/components disclosed may be referenced as being singular, the embodiments disclosed herein could be modified to include a plurality of such elements/components. The subject matter described herein intends to cover and embrace all suitable changes in technology.” Based on the definition of functionality given in the specification, the examiner has interpreted the additional functionality broadly. Any modification made to an element (software or hardware) could be considered as an additional functionality. 

B,  Applicant argues explicitly that:    
“The skilled person understands that updating an existing functionality is not equivalent to adding an additional functionality. At best, the cited portions of Peri describe a more efficient (i.e. updated) way to perform the same functionality. The Applicant notes, however, that at no point in the cited portions of Peri is there any identification of a particular additional functionality that is present in the updated software but is not in the previous version. Peri doesn't identify the additional functionality specifically, but rather identifies a new software version. As understood by the skilled person, it is far easier to identify a new version of an application than it is to identify a specific functionality provided by an application. In that regard, it is simply the existence of the updated version that triggers the state of the service node 206 to be updated in Peri. It does not matter what the updated functionalities are,” as recited in claims 1, 10, and 19 (Remarks, page 10-11).

In response to B, the Examiner has considered the argument but it is not convincing because contrarily to the Applicant’s argument, additional functionality is cited only once in a very broad manner in the specification. The Examiner has interpreted as a modification of an element.  Therefore, one skilled person in the art would have interpreted the additional functionality in various manners including modification of hardware or software. 

C,  Applicant argues explicitly that:    
     “Peri does not teach or suggest at least: responsive to detecting the first change in status of the service instance, identify the additional functionality that is absent from the first set of one or more functionalities,” as recited in claims 1, 10, and 19 (Remarks, page 11).

In response to C, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
 

D,  Applicant argues explicitly that:    
“at no point in the cited portions of Singh is there any identification of a particular additional functionality that is present in the second version of the server-hosted application but is not in the first version. The cited portions of Singh describe a system for synchronizing a state for resources in a service environment using a "pull model" whereby the resource periodically queries for changes in resource state to be applied to the resource. Claim 48, at best, states "each different release of the server-hosted application incorporating at least one change relative to any other release of the server-hosted application". In that regard, the cited portions of Singh also do not actually identify what the "at least one change" is. Similar to Peri, Singh is concerned with replacing a first version of the server- hosted application with a second version of the same server-hosted application. Also similar to Peri, it does not matter what the updated functionalities are. Step (e) of claim 48 of Singh further describes "automatically identifying the version of the server-hosted application that said client is allowed to access". In that regard, the second version of the server-hosted application is the application that is "automatically identified" for the first group of clients at (e), and the first version of the server-hosted application is the application that is "automatically identified" for the rest of the clients,” as recited in claims 1, 10, and 19 (Remarks, page 11-15).

In response to D, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peri et al. (hereinafter “Peri”) (US 2015/0026323 A1)  in view of Sanchez-Llorens et al. (hereinafter ‘”Sanchez”) (US 11,334,861 B2). 

Regarding claim 1, Peri discloses a system comprising: a processor in communication with storage(a processing device communication with an hardware storage media ( Peri, [0089]), the processor configured to execute instructions from the storage ( instruction being executed by a processing device ( Peri, [0089])  to cause the system to:  

     detect a first change in status of a service instance for an online store from a first status to a second status ( by comparing the identification of a software state, resource model 216 determine that  a web current software state has to be changed  ( Peri, [0041]-[0042]); (by determining that a current software state has change, a first state of the of the software is being detected  what is in light of the specification [0097]), wherein in the first status, a first set of one or more functionalities is applicable to the service instance (  the current software status, a first synchronization of resource  deployed in node service 206 being described for configuring node service 206   ( Peri, [0041]), and wherein in the second status, a second set of one or more functionalities is applicable to the service instance (  the new software status, a updates synchronization of resource  deployed in node service 206 being described for configuring node service 206   ( Peri, [0041]), the second set of one or more functionalities including an additional functionality that is absent from the first set of one or more functionalities ( the reconfiguration installed in service node 206 correspond to new software deployment that reflects an update of an existing functionality  ( Peri, [0042]); and 
      automatically install the identified software application against the service instance, to enable the identified additional functionality for the online store ( automatically installing the new software update, for a new synchronization of state of a web software  ( Peri, [0043]).   

        Peri does not disclose  responsive to detecting the first change in status of the service instance, identify the additional functionality that is absent from the first set of the one or more functionalities;  automatically identify, from an application register comprising a plurality of applications, a software application based on the identified additional functionality, the identified software application being one of the plurality of applications and comprising instructions for providing the identified additional functionality.

        Sanchez discloses responsive to detecting the first change in status of the service instance, identify the additional functionality that is absent from the first set of the one or more functionalities (based on a second state detected, additional functionality of customer application  to enable a user device to function  is being determined (identified) when the customer application is generated  ( by having a second state, a change of state is being performed, an additional functionality is equated to a functionality that was not present (absent) before the change of state (Sanchez, column 64, lines 65-67));  automatically identify, from an application register comprising a plurality of applications (automatically providing of  an application for the functionality of a merchant device  using a service processing register that identifies the application of the merchant device that  needs the customer software for the additional functionality to be enabled (Sanchez, column 46, lines 62-67); the application feature that identifies the functionality is explicitly disclosed in column18, lines 15-22), a software application based on the identified additional functionality ( based on second state having additional functionality detected  (Sanchez, column 64, lines 65-67)), the identified software application being one of the plurality of applications ( a customer application being generated based on additional functionalities (Sanchez, column 65, lines 1-5 ))  and comprising instructions for providing the identified additional functionality ( instructions for generating additional functionalities being generated (Sanchez, column 65, lines 1-7)). 

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Sanchez’s teachings with Peri’s teachings. One skilled in the art would be motivated to combine them in order to generate the proper update to a customer device by update the customer application based on additional functionalities of a new state of a user device by doing so the user device will function efficiently.      

Regarding claim 2,  Peri and Sanchez disclose the system of claim 1, wherein the first change in status is detected based on a change in a setting of the online store from the first status to the second status (in addition of changed of the first change of status  being disclosed, by changing the functionality the setting is also changed ( Peri, [0041]-[0042]); changing the functionality the setting is also changed which is in light of the specification that disclosed in [86] a setting associated with a functionality ).   

Regarding claim 3, Peri and Sanchez disclose the system of claim 1, wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: detecting an update to configuration data associated with the online store ( by comparing the identification of a software state, resource model 216 determines that  a web current software state has to be changed  where the software update correspond to configuration packages in a packages  store   (by determining that a current software state has change, a first state of the of the software is being determined  what is in light of the specification [0097])  ( Peri,  [0041]-[0042]) ; a software pages repository which is an online store being disclosed in [0031]  ).  

Regarding claim 4, Peri and Sanchez disclose the system of claim 3, wherein the identified additional functionality is further identified as being required to implement a change associated with the update to the configuration data associated with the online store (update functionality being provided to a service node according to packages configuration  of a package repository that enables the modification of the software packages configuration  for a service node ( Peri, [0031])).      

Regarding claim 10, claim 10 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 19, Peri and Sanchez disclose a computer-readable medium storing instructions that, Peri discloses when executed by a processor of a system ( instruction stored in a hardware storage media being executed by a processing device ( Peri, [0089]); in addition,  claim 19 is substantially similar to claim 1, thus the same rationale applies.   

4a. Claims 5 -6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peri, in view of Sanchez as applied to claims 1-4, 10-13, and 19 above, and further in view of LaChiusa et al. (hereinafter “LaChiusa”) (US 2019/0205166 A1). 

Regarding claim 5, Peri and Sanchez disclose the system of claim 1.

           Peri  in view of Sanchez do not disclose wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: tracking operational data associated with the online store; and detecting the first change in status conditioned on the operational data satisfying a defined criteria for the second status.    

          LaChiusa discloses wherein the processor is configured to execute instructions to cause the system to detect the first change in status by: tracking operational data associated with the online store (monitoring products and service purchases at an online store (product and service purchases are operational services)  (LaChiusa, [0036]) on line store disclosed [0174]); and detecting the first change in status conditioned on the operational data satisfying a defined criteria for the second status ( keep track of the purchases for performance compliance with status of update services in the web service (LaChiusa, [0036])).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LaChiusa’s teachings with Peri’s teachings and in view of Sanchez’s teachings. One skilled in the art would be motivated to combine them in order improve the functionality of a device by automatically install the software associated with the service instance when the service instance performance is not up to the  service standard.      

Regarding claim 6, Peri, Sanchez, and LaChiusa disclose the system of claim 5.

           Peri  in view of Sanchez do not disclose wherein satisfying the defined criteria is a prerequisite for the online store to qualify for the identified additional functionality.   

          LaChiusa discloses wherein satisfying the defined criteria is a prerequisite for the online store to qualify for the identified additional functionality (predetermined criterion are part of performance metric for processing operation on data store online (LaChiusa, [0174])).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LaChiusa’s teachings with Peri’s teachings and in view of Sanchez’s teachings. One skilled in the art would be motivated to combine them in order improve the performance metrics  of the operation of online purchases  by setting predetermined criterion for processing operation with an online store.     

Regarding claim 14, claim 14 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 5, thus the same rationale applies. 

4b. Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Sanchez as applied to claims 1-4, 10-13, and 19 above, and further in view of Banerjee et al. (hereinafter “Banerjee”) (US 2014/0137107 A1).

Regarding claim 7, Peri and Sanchez disclose the system of claim 1.

            Peri  in view of Sanchez do not disclose wherein the processor is configured to execute instructions to further cause the system to: detect a second change in status of the service instance for the online store from the second status to a third status; determine that the identified additional functionality associated with the second status is not required in the third status; and uninstall the identified software application to disable the identified additional functionality from the online store.   
          Banerjee discloses wherein the processor is configured to execute instructions to further cause the system to: detect a second change in status of the service instance for the online store from the second status to a third status (detecting an application having a low priority that  is the third state of the service instance (Banerjee, [0061])); determine that the identified additional functionality associated with the second status is not required in the third status ( functionality of application having  low priority being when power is running low ( a determination have to be done) (when application has low priority , the application is  also not  required)  (Banerjee, [0061])); and uninstall the identified software application to disable the identified additional functionality from the online store ( uninstall low priority application for disable the  functionality of the application  (Banerjee, [0061])).         
 
          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Banerjee’s teachings with Peri’s teachings and in view of Sanchez’s teaching. One skilled in the art would be motivated to combine them in order to keep the functionality of a device efficient by uninstall software that do not have a priority in order to prevent the device service to be downgraded.     
   
 Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 

4c. Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peri, in view of Sanchez, in view of Banerjee as applied to claims 1-4, 7, 10-13, 16, and 19 above, and further in view of Sadowsky (US 6,981,252 B1).

Regarding claim 8, Peri, Sanchez, and Banerjee disclose the system of claim 7. 

            Peri  in view of Sanchez and in view of  Banerjee do not disclose wherein the processor is configured to execute instructions to further cause the system to: provide a user-selectable option to select the identified additional functionality for uninstallation; and uninstall the identified software application in response to selection of the option (upon arriving at the particular terminal install package is executed using of the steps required to uninstall the software  (Sadowsky, column 6,  lines 10-15)).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Sadowsky’s teachings with Peri’s teachings, in view of Sanchez’s teaching, and in view of Banerjee. One skilled in the art would be motivated to combine them in order to uninstall a software efficiently by executing the steps  required for uninstalling a software before proceeding with uninstalling the software.  
   
  Regarding claim 17, claim 17 is substantially similar to claim 8, thus the same rationale applies. 

4d. Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peri in view of Sanchez as applied to claims 1-4, 10-13, and 19  above, and further in view of Kuzins et al. (hereinafter “Kuzins”)  (US 2012/0246630 A1). 

Regarding claim 9, Peri and  Sanchez disclose the system of claim 1. 

           Peri  in view of Sanchez do not disclose wherein the processor is configured to execute instructions to cause the system to automatically install the software application by: communicating a request for the software application to a third-party system; receiving the software application from the third-party system; and installing the software application received from the third-party system.    

          Kuzins discloses wherein the processor is configured to execute instructions to cause the system to automatically install the software application by: communicating a request for the software application to a third-party system ( a user makes a request for a software application through a name pipe ( third party software  provider)(Kuzins, [0077])); receiving the software application from the third-party system( software application being received from a third party provider (Kuzins, [0012])); and installing the software application received from the third-party system ( software application received  being installed (Kuzins, [0012])).    

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Kuzins’ teachings with Peri’s teachings and in view of Sanchez’s teachings. One skilled in the art would be motivated to combine them in order to install a software application automatically by doing so  the problem of not install a software automatically that may happen with vendor will be avoided. 
 
Regarding claim 18, claim 18 is substantially similar to claim 9, thus the same rationale applies.  

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 
/ZI YE/Primary Examiner, Art Unit 2455